Citation Nr: 0802523	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  01-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed peptic 
ulcer disease (PUD).  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD).  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to November 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 RO rating 
decision.  

The Board remanded the case for further development in 
November 2003 and August 2004.  

The Board issued a decision in January 2006 denying both 
claims on appeal.  The veteran thereupon appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  

The Court issued an order in September 2007 granting a Joint 
Motion of the parties to vacate the Board's decision and 
remand the case back to the Board for further development.  

The appeal is accordingly being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
actions in compliance with the Court's instruction.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The Joint Motion of the parties, as incorporated by the 
Court's order, observed that VA's denial of service 
connection had failed to adequately consider the credibility 
of the veteran's reported but undocumented episode of 
vomiting in 1973 during military service, or the credibility 
of private medical treatment records dated in 1988 noting 
"history of peptic ulcer with secondary hemorrhage in 
1973."  

The Joint Motion held that the January 2003 VA medical 
examination was inadequate because the examiner concluded 
that the veteran had not had symptoms during service because 
there was no documentation in the service treatment record 
(STR), but provided no clinical rationale as to whether the 
veteran's report of symptoms during service was or was not 
medically credible.  

The RO is accordingly directed to afford the veteran another 
medical examination and to thereafter readjudicate the claim 
in compliance with the terms of the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for examination by a physician at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examiner should 
indicate in the report that the entire 
file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history and the veteran's 
subjective assertions.  All appropriate 
medical diagnostics should be 
accomplished - to include upper 
gastrointestinal series, if necessary for 
diagnosis - and all clinical findings 
should be reported in detail.  

The examiner diagnose any current 
gastrointestinal disorders and should 
state an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or more likely) that the veteran has any 
current gastrointestinal disorder(s) that 
became manifest during military service or 
have been chronic since the veteran's 
discharge from service.  

The examiner should provide a clinical 
rationale for his or her opinions.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.  

2.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for service connection in light of all 
pertinent evidence and legal authority.  

In compliance with the Court's order, the 
RO's readjudication should consider not 
only the VA and non-VA medical evidence 
of record, but also the credibility of 
lay evidence submitted by the veteran and 
by the veteran's wife.  

4.  If any benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



